Title: To James Madison from William Blackledge, 20 March 1812
From: Blackledge, William
To: Madison, James


Dear Sir,Capitol March 20th: 1812
I have this day received a letter from my correspondent in New York (a letter from whom I did myself the honor to send you about two months ago). In the letter of this day he complains of the misfortune of not having been appointed as he is really needy, but declares it as his opinion that every officer appointed (a list of which he had seen) were either federalists or Clintonians except only a single person, who this is he does not name. He fears he has been looked up as a mere Pimp, or base informer, and that in attempting to serve the administration he has done himself an injury. I hope however that in this he is deceived and that it may yet be in the power of the Government to serve him in a way which will suit him as a man of family better than in the Army. He is a man of very great industry and an excellent Baker, will it not be possible to give him employment as a baker in supplying the navy or a part of the navy or Army at New York? I have wrote him the reason of his failing in an appointment in the Army (viz) That the members from the States respectively were requested to select the most suitable characters from the list of Candidates from their States respectively. That he was not Known to any of them & that of course his pretentions could not come in competition with those of their acquaintance. And I have also stated that I would endeavor to get him something in the way of his profession as Baker, agreeably to his request. I wish it may be possible to do it. In his letter is a sentence a copy of which is on the inclosed scrap of paper. After stating as his opinion that Henrys developement ought to put us on our guard he proceeds as on the inclosed slip of paper. I ought perhaps to have Called in person, but I think it better to write as my only object is to give the information as received. The other inclosure may be of no importance as it is said to be the Copy of a letter from a friend of E Gray to him. It is evident that it is the turn which such friends of administration wish to give to Henrys Correspondence. I do not know that I should have sent it but for a promise I made last evening to Mrs M. With the highest respect I have the honor to be Your friend & Obdt Servt.
Wm Blackledge
the name of my correspondent is William Eaton. After reading the Copy of the letter or having a Copy made please inclose it back under Cover to me
